Case 3:17-cv-02335-GPC-MDD Document 233-4 Filed 12/11/19 PageID.10696 Page 1 of 3




   1    BURSOR & FISHER, P.A.
        L. Timothy Fisher (State Bar No. 191626)
   2    Joel D. Smith (State Bar No. 244902)
   3    1990 North California Blvd., Suite 940
        Walnut Creek, CA 94596
   4    Telephone: (925) 300-4455
        Facsimile: (925) 407-2700
   5    E-Mail: ltfisher@bursor.com
                 jsmith@bursor.com
   6

   7    NATHAN & ASSOCIATES, APC
        Reuben D. Nathan (State Bar No. 208436)
   8    2901 W. Coast Highway, Suite 200
        Newport Beach, California 92663
   9
        Telephone; (949) 270-2798
  10    Facsimile: (949) 209-0303
        E-Mail: rnathan@nathanlawpractice.com
  11
        Attorneys for Proposed Intervenors Michael Froio and Mikhail Surman
  12

  13                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
  14
        CRYSTAL HILSLEY, on behalf of              Case No. 3: 17-cv-2335-GPC -MOD
  15    herself and others similarly situated
                                                   DECLARATION OF MICHAEL J.
  16           V.
                                                   FROIO IN SUPPORT OF MOTION
                                  Plaintiff,
  17                                               TO INTERVENE
        MICHAEL FROIOand MIKHAIL
  18
        SURMAN, on behalf of themselves and
  19    all others similarly situated,
  20                       Proposed Intervenors,
              V.
  21

  22    OCEAN SPRAY CRANBERRIES,
        INC.; ARNOLD WORLDWIDE LLC
  23    and Doe defendants 1 through 5,
  24    inclusive,
                                Defendants.
  25
  26
  27
  28


        DECLARATION OF MICHAEL J. FROIO                  CASE NO. 3:l 7-CV-2335-GPC -MDD



                                                               Scanned by CamScanner
Case 3:17-cv-02335-GPC-MDD Document 233-4 Filed 12/11/19 PageID.10697 Page 2 of 3




   1
               I, Michael J. Froio, do declare the following:
   2
               1.    I am the representative plaintiff in the case entitled Froio v. Ocean
   3
       Spray Cranberries, Inc., et al., Case No. 1:18-cv-12005 ("Froio Action"). I make
   4
       this declaration of my own personal knowledge, and if called to testify, I could and
   5
       would competently testify hereto under oath.
   6
               2.    On June 4 and 5, 2018, I had two conference calls with my attorneys,
   7
       which involved an introduction, questions relating to my claims, and a discussion
   8
       about the nature of litigation. The first call was almost one and a half hours and the
   9
       second call was nearly thirty minutes.
 10
               3.    On June 11 and 12, 2018, I received, reviewed, and discussed the terms
 11
       of the retainer agreement with my attorneys, which took a total of two hour.
 12
               4.    On June 18, 2018, I discussed the laboratory testing of the Ocean Spray
 13
       products with my attorneys for almost an hour.
  M
               5.    On September 20, 2018, I reviewed a copy of the draft of complaint
 15
       filed in the Froio Action, which took me approximately one hour and a half to
 16
       review.
 17
               6.    On March 27, 2019, I spoke with my attorneys, who informed me that
 18
       my deposition would take place on April 17, 2019. I put in the request at work to
  h9
       take the day off and was informed by my boss that I would not be paid for that day
 20
       off from work.
 21
               7.    On March 30, 2019, I spent nearly two hours with my attorneys
  22
       preparing for my deposition. The next day, I was informed that my deposition would
  23
       not go forward as scheduled on April 17, 2019.
 24
               8.    On April 21, 22 and 23, 2019, I reviewed the discovery propounded by
  25
       Ocean Spray, which contained 41 requests for production of documents and 22
  26
       interrogatories. I spent a total of seven hours reading, going over the requests,
  27
  28
        DECL         N OF MICHAEL J. FROIO                      CASE NO. 3:17-CV-2335-GPC-MDD




                                                                       Scanned by CamScanner
Case 3:17-cv-02335-GPC-MDD Document 233-4 Filed 12/11/19 PageID.10698 Page 3 of 3




           asking questions, and assisting my attorneys with the responses over the course of
    2
           three days.
    3
                 9.      On June 8, 2019, I spoke with my attorneys about the June 18 mediation
    4
          in the Froio Action. Though I did not have to be present at the mediation, my
    5
          attorneys told me that I needed to make myself available throughout the day while
    6
          the mediation took place.
    7
                 10.     On June 18, 2019, I set aside time throughout the entire day from 10:00
    8
          a.m. to 6:00 p.m. to be available to respond to my attorneys about developments in
    9
          the mediation.
  10
                 11.     On July 18, 2019, for the second mediation, for the same reasons, I also
   11
          set aside time throughout the entire day from 9:00 a.m. to 4 p.m. to be available to
  12
          respond to my attorneys.
   13
                 12.     I estimate that I have spent approximately thirty hours and thirty
   14
          minutes in total participating in the prosecution of the Froio Action.
  15
                 I declare under penalty of perjury under the laws of the State of California and
  16
          the United States that the foregoing is true and correct. Executed this
  17
                         d     in   l3o$fi,0      , Massa
  18                                                     �
  19
                                                                      Michael J. Froio
  20
  21
  22
  23
  24
  25
  26
  27
  28
        '-n>E'Ei��5NcnCTCTiAE1�mrrm____CAi�ru�cv=:ms-=ai>i�mn
                                        cAsE NO. 3:17-CV-2335-GPC-MDD -




                                                                       Scanned by CamScanner
